Title: From John Adams to James Lovell, 6 December 1778
From: Adams, John
To: Lovell, James


     
      Dear sir
      Passy Decr 6. 1778
     
     Yours of 12 Oct. We have received, by which We learn that foreign affairs were under Consideration. Mr. D. had wrote on 14 Sept. that they were then under Consideration. From the Time taken We have reason to Expect they will be well digested. There are great Expectations here among the interested. Mr. D and others have written in a manner which makes it expected that one will be left alone here. But what is to be done with the other two is left to conjecture. If I am recalled, I Shall have nothing to do but get home if I can. If appointed to another Court, I shall be in Some Perplexity, because I see no Probability of being received at present. However I can digest nothing, till I know the Premisses.
     If the Plan of having only one here is adopted, it will be in my opinion absolutely necessary that maritime and commercial affairs should be put into other Hands, and the public Money too. The one who will be left here, is not sufficiently attentive to Business, to have So large a Field of it, nor Sufficiently parcimonious to have the Disposition of so much Money, in our pernurious necessitous Circumstances. This is not said from any unfriendly Motive for I have none: but it is impartial Truth, and such as the public Interest demands of me that I should tell.
     The K’s Speech, I have already Sent to Congress by Several opportu­nities, you will see that he dreads the great Armaments of other Powers in the plural. He must mean Holland and Spain. You will see also that the opposition is more Strong than it ever was before, in both Houses. I will omit no opportunity of sending the other Papers, with the debates as they come, and I pray they may go safe, but immense Numbers of our Dispatches are Sunk in the Sea. I beg of you to write as often as possible to
     
      J. A.
     
    